DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kung et al. (US Publication No. 2021/0202392) in view of Yeh et al. (US Patent No. 9,899,305), and further in view of Kaneko (US Publication No. 2010/0147560).
Regarding claim 1, Kung discloses a semiconductor package comprising:
a lower substrate (12a) including a lower passivation layer, a lower pad, element pads and a supporting pad that are disposed on a lower surface of the lower substrate (paragraph 20), wherein the lower passivation layer partially covers the lower pad, the element pads and the supporting pad (Figure 6) (The dielectric layers cover circuit layers on the bottom surface of 122, described in paragraph 20, but not shown in the Figure 6)
a semiconductor chip (24) disposed on an upper surface of the lower substrate
an upper substrate (14) disposed on the semiconductor chip (24) and connected to the lower substrate (12a)
an encapsulator (16) disposed between the lower substrate (12a) and the upper substrate (14)
an element (60) disposed on the lower surface of the lower substrate, the element is bonded to the element pads (paragraphs 42 and 47-48)
Kung does not disclose a lower supporting member disposed on the lower surface of the lower substrate and a supporting bonding member bonding the lower supporting member to the supporting pad.  However, Yeh discloses a lower supporting member (4) on the lower surface of a lower substrate (20) and a supporting bonding member (6) bonding the lower supporting member (4) to the supporting pad (Figure 1).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the lower surface of Kung to include supporting members bonded to the pads, as taught by Yeh, since they can help prevent warpage caused by thermal cycling, thereby improving yield (col. 3, lines 3-24).
While Kung does describe generally pads and an overlapping passivation material on the lower substrate (12a) (paragraph 44), Kung does not clearly show supporting pads at the lower surface.  However, Kaneko discloses an overlapping passivation layer (21) on a support pad (20) on a lower surface of a substrate (18).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the pads of Kung to be formed on the bottom surface under the passivation layer, as taught by Kaneko, since it can improve contact characteristics (paragraph 62).
Regarding claim 2, Yeh discloses the supporting bonding member partially covers the lower surface of the supporting pad (Figure 1; col. 4, lines 3-37).
Regarding claim 3, Kung discloses a lowermost surface of the supporting pad is disposed at a higher level than a lowermost surface of the lower passivation layer (paragraph 22).
Regarding claim 4, Kung discloses uppermost surfaces of the lower pad, the element pads and the supporting pad are disposed at a same level as each other (paragraph 22).
Regarding claim 5, Kung discloses the supporting bonding member includes solder (paragraph 29).
Regarding claim 6, Kung discloses the supporting pad surrounds the lower supporting member when viewed in a plan view (paragraph 42).
Regarding claim 7, Kung discloses the supporting pad extends in a first direction that is a longitudinal extending direction of the lower supporting member (paragraph 29).
Regarding claim 8, Kaneko discloses the supporting pad includes a plurality of supporting pads; and each of the plurality of supporting pads is spaced apart from one another in a width direction of the lower supporting member (Figure 1).
Regarding claim 9, Kaneko discloses the lower passivation layer is interposed between the plurality of supporting pads (Figure 1).
Regarding claim 10, Kaneko discloses the supporting pad includes a plurality of supporting pads (20(P4)/20(P3)); and each of the plurality of supporting pads is spaced apart from one another in a first direction that is a longitudinal extending direction of the lower supporting member (Figure 1).
Regarding claim 11, Yeh discloses the lower supporting member includes an outer supporting member extending along an edge portion of the lower substrate, and an inner supporting member disposed at a central portion of the lower substrate (Figure 3).
Regarding claim 12, Kung discloses an element bonding member bonding the element to the element pads (Figure 7).
Regarding claim 13, Yeh discloses the element bonding member includes a same material as the supporting bonding member (adhesive material as in Kaneko).
Regarding claim 14, Yeh discloses an external connecting terminal (60) directly contacting the lower pad, wherein a lowermost surface of the external connecting terminal is disposed at a lower level than a lowermost surface of the lower supporting member (Figure 1).
Regarding claim 15, Kung discloses a semiconductor package comprising:
a lower substrate (12a) including a lower passivation layer, a lower pad, element pads and a supporting pad that are disposed on a lower surface of the lower substrate (paragraph 20), wherein the lower passivation layer partially covers the lower pad, the element pads and the supporting pad (Figure 6) (The dielectric layers cover circuit layers on the bottom surface of 122, described in paragraph 20, but not shown in the Figure 6)
a semiconductor chip (240 disposed on an upper surface of the lower substrate
an upper substrate (14) disposed on the semiconductor chip and connected to the lower substrate
an encapsulator (16) disposed between the lower substrate and the upper substrate
an element (60) disposed on the lower surface of the lower substrate and bonded to the element pads
Kung does not disclose a lower supporting member disposed on the lower surface of the lower substrate and a supporting bonding member bonding the lower supporting member to the supporting pad.  However, Yeh discloses a lower supporting member (4) on the lower surface of a lower substrate (20) and a supporting bonding member (6) bonding the lower supporting member (4) to the supporting pad (Figure 1).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the lower surface of Kung to include supporting members bonded to the pads, as taught by Yeh, since they can help prevent warpage caused by thermal cycling, thereby improving yield (col. 3, lines 3-24).
While Kung does describe generally pads and an overlapping passivation material on the lower substrate (12a) (paragraph 44), Kung does not clearly show supporting pads at the lower surface.  However, Kaneko discloses an overlapping passivation layer (21) on a support pad (20) on a lower surface of a substrate (18).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the pads of Kung to be formed on the bottom surface under the passivation layer, as taught by Kaneko, since it can improve contact characteristics (paragraph 62).
Regarding claim 16, Kaneko discloses a second supporting pad (20(P4)) disposed on the upper surface of the lower substrate; and a second supporting bonding member bonding the second lower supporting member to the second supporting pad (Figure 1).
Regarding claim Kaneko discloses an upper passivation layer disposed on the upper surface of the lower substrate, wherein the upper passivation layer partially covers the second supporting pad (Figure 1).
Regarding claim 18, Kung discloses an upper supporting pad disposed on a lower surface of the upper substrate; and an upper supporting member disposed on the lower surface of the upper substrate and connected to the upper supporting pad through an upper supporting bonding member (Figure 6).
Regarding claim 19, Kung discloses an upper supporting pad disposed on an upper surface of the upper substrate; and an upper supporting member (80) disposed on the upper surface of the upper substrate and connected to the upper supporting pad through an upper supporting bonding member (Figure 7).
Regarding claim 20, Kung discloses a semiconductor package comprising:
a first package (23) including a lower substrate including a lower passivation layer, a lower pad, element pads and a supporting pad that are disposed on a lower surface of the lower substrate (paragraph 20), the lower passivation layer partially covers the lower pad, the element pads and the supporting pad (Figure 6) (The dielectric layers cover circuit layers on the bottom surface of 122, described in paragraph 20, but not shown in the Figure 6)
a first semiconductor chip (24) disposed on an upper surface of the lower substrate
an upper substrate (14) disposed on the first semiconductor chip and connected to the lower substrate
an encapsulator (16) disposed between the lower substrate and the upper substrate
an element (60) disposed on the lower surface of the lower substrate, the element is bonded to the element pads
a second package (6) disposed on the first package, wherein the second package includes a package substrate, a second semiconductor chip disposed on the package substrate, and a package connecting terminal interconnecting the package substrate and the upper substrate (Figure 7)
Kung does not disclose a lower supporting member disposed on the lower surface of the lower substrate and a supporting bonding member bonding the lower supporting member to the supporting pad.  However, Yeh discloses a lower supporting member (4) on the lower surface of a lower substrate (20) and a supporting bonding member (6) bonding the lower supporting member (4) to the supporting pad (Figure 1).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the lower surface of Kung to include supporting members bonded to the pads, as taught by Yeh, since they can help prevent warpage caused by thermal cycling, thereby improving yield (col. 3, lines 3-24).
While Kung does describe generally pads and an overlapping passivation material on the lower substrate (12a) (paragraph 44), Kung does not clearly show supporting pads at the lower surface.  However, Kaneko discloses an overlapping passivation layer (21) on a support pad (20) on a lower surface of a substrate (18).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the pads of Kung to be formed on the bottom surface under the passivation layer, as taught by Kaneko, since it can improve contact characteristics (paragraph 62).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yuda et al. (US Publication No. 2010/0027225) discloses support members (5) connected to pads (3).  Fang et al. (US Publication No. 2018/0130719) discloses a support member (70) connected to a pad (50) on the lower surface of a substrate (10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/       9/22/2022               Examiner, Art Unit 2897